DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to the amendments and arguments filed April 6, 2021.  Claims 1-3 are currently pending wherein all claims read on a radiation curable ink jet ink set.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Imai et al (JP 2005/171134) and Konda et al (US 2013/0303682)

Summary of claim 1:
A radiation-curable ink jet ink set, comprising: 
a radiation-curable dark-colored ink having a surface tension ɣ1; and 
a radiation-curable light-colored ink having a surface tension ɣ2, 
wherein the surface tensions of the radiation-curable inks satisfy ɣ1 > ɣ2 and
each of the dark-colored ink and the light-colored ink Includes a polymerizable compound.

Imai teaches an ink set (title) that is energy ray-curable inkjet inks (0002) that is composed of a color ink and a white ink (0003) wherein the surface tension of the white ink is lower than the surface tension of the color ink (0003).  However, Imai does not teach or fairly suggest the claimed radiation curable ink jet ink set wherein each of the dark-colored and light-colored ink includes a polymerizable compound and wherein the surface tension of the dark colored ink is greater than the surface tension of the lighter colored ink.  Applicants have further shown unexpected results showing when the claimed ɣ1= ɣ2 or when the claimed ɣ1< ɣ2, the properties including color reproduction range, filling property, and granularity are negatively affected.


Konda teaches an active energy ray-curable inkjet ink (abstract) that includes at least two different colors (abstract) containing a surface tension adjusting agent (abstract) and containing a polymerizable compound (0025) and cured by UV light (0026).  Konda teaches the surface tension agent to reduce the surface tension of the ink (0016) and for the dark colored ink to contain more surface tension adjustment than the lighter ink (table 2) reading on the claimed ɣ1<ɣ2.  ).  However, Konda does not teach or fairly suggest the claimed radiation curable ink jet ink set wherein the surface tension of the dark colored ink is greater than the surface tension of the lighter colored ink.  Applicants have further shown unexpected results showing when the claimed ɣ1= ɣ2 or when the claimed ɣ1< ɣ2, the properties including color reproduction range, filling property, and granularity are negatively affected.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763